GIBSON, District Judge.
The defendants above named, excepting International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America against which the writ of summons has been quashed, have moved the court to dismiss the complaint because of its alleged failure to state facts which *106establish the jurisdiction of the court and its failure to set forth facts which bring it within the scope of the War Labor Disputes Act, 50 U.S.C.A.Appendix § 1501 et seq. Also the motion alleges that the complaint fails to set forth how damage resulted to complainant by reason of the failure of defendants to obey the Act.
In the opinion of the court the motions to dismiss are without merit and will be denied.
As an alternative to the motions to dismiss the defendants have moved for a. bill of particulars. The motion does not set forth matters required by defendants in order to answer the complaint, but calls for matters which naturally should form parts of the proof of the complaint upon trial. The motion for the bill of particulars will be denied. If necessary for the protection of defendants the Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, have provided other means by which the information desired can be obtained.